Citation Nr: 0516954	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating decision 
of the No. Little Rock, Arkansas, Regional Office (RO), 
which, in pertinent part, denied service connection for 
hypertension, secondary to service-connected PTSD.  

The Board notes that, in his substantive appeal, received in 
March 2004, the veteran requested a personal hearing by 
videoconference at the No. Little Rock RO.  However, in 
report of contact (VA Form 119), dated March 28, 2005, the 
veteran withdrew his request for a hearing.  

The Board notes that, in its May 2003 rating action, the RO 
also denied entitlement to service connection for a right arm 
disorder, secondary to PTSD, service connection for residuals 
of cerebrovascular accident, secondary to PTSD, and an 
increased rating for hearing loss.  A notice of disagreement 
with the denial of these claims was received in May 2003, and 
a statement of the case addressed those issues in February 
2004.  However, in his substantive appeal, received in March 
2004, the veteran limited his appeal to the denial of 
secondary service connection for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran contends that his hypertension is secondary to, 
or aggravated by, his service-connected PTSD.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability and indicates 
the claimed disability or symptoms may be associated with an 
event, injury, or disease during active service.  38 C.F.R. 
§ 3.159(c)(4).  The Board has reviewed the evidence of record 
and finds additional development is needed.  

The Board finds that despite several medical opinions of 
record, the record is still not clear as to whether the 
veteran's PTSD has caused/aggravated the claimed disorder.  
Significantly, in conjunction with his claim, the veteran was 
afforded a VA examination in March 2003.  Following a general 
medical examination, the VA examiner reported a final 
diagnosis of essential hypertension.  The examiner explained 
that the veteran's hypertension was essential in etiology.  
The examiner stated, "On occasions, PTSD can cause elevation 
of blood pressure and make it more controlled on his current 
therapeutic regime."  The veteran was also afforded a 
peripheral nerves examination in April 2003.  Following an 
evaluation, the VA examiner indicated that he was not aware 
of any scientifically established relationship between PTSD 
and hypertension; he noted that he deferred the issue to the 
general medical examiner.  

In contrast, the veteran submitted a statement from his 
private doctor, Dr. Jeffery J. Carfagno, dated in June 2003, 
wherein he stated that the veteran suffered from PTSD.  Dr. 
Carfagno opined that the veteran's PTSD significantly affects 
his overall health including his blood pressure.  

Due to the conflicting evidence, the Board is of the opinion 
that the veteran should be examined by a cardiologist for the 
purpose of obtaining a definitive medical opinion as to 
whether there is any causal relationship between his service-
connected PTSD and his hypertension.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The AMC or RO should request the 
veteran to identify all health care 
providers that have treated him for his 
hypertension from February 2003 to the 
present.  The RO should then contact 
those health care providers indicated by 
the veteran to include Jeffery J. 
Carfagno, M.D., and request any and all 
treatment records, examination reports, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran.  Specifically, Dr. Carfagno 
should be asked to provide the basis for 
his June 2003 opinion.  

2.  The AMC or RO should arrange for the 
veteran to be scheduled for a 
cardiovascular examination to address the 
nature and etiology of his hypertension.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  Based on the claims 
file review and the examination results, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's 
hypertension is in any way etiologically 
related to his service-connected PTSD.  
If the examiner should conclude that the 
hypertension was not caused by PTSD, the 
examiner should indicate whether there is 
at least a 50 percent probability or 
greater that the service-connected PTSD 
has aggravated the veteran's 
hypertension, i.e., has caused a 
permanent increase in the underlying 
hypertension itself as contrasted to a 
temporary worsening of symptoms.  The 
diagnosis or opinion of any private 
physician should be reviewed and any 
inconsistencies between the findings, 
diagnosis or opinion of the VA examiner 
and the private physicians should be 
reconciled.  Please discuss the rationale 
for all opinions expressed.  

3.  Then, after ensuring that all 
requested development has been completed 
satisfactorily, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
hypertension, as secondary to his 
service-connected PTSD.  If the 
determination of this claim remains 
unfavorable to the veteran, both he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
then be given the opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



